Title: Notes on Debates, 6 January 1783
From: Madison, James
To: 


Monday Jany. 6th.
The Memorial from the army was laid before Congress and referred to a grand Committee. This reference was intended as a mark of the important light in which the memorial was viewed.
Mr. Berkley having represented some inconveniencies incident to the plan of a Consular Convention between France & U. S. particularly the restriction of Consuls from trading & his letter having been committed, a report was made proposing that the Convention should for the present be suspended. To this it had been objected that as the convention might already be concluded such a step was improper; and as the end might be obtained by authorising the Minister at Versailles to propose particular alterations that it was unnecessary. By Mr. Madison it had been moved that the report should be postponed to make place for the consideration of an instruction & authority to the sd. Minister for that purpose; and this motion had in consequence been brought before Congress. On this day the business was revived. The sentiments of the members were various, some wishing to suspend such part of the convention only as excluded Consuls from commerce; others thought this exclusion too important to be even suspended; others again thought the whole ought to be suspended during the war; & others lastly contending that the whole ought to be new modelled; the Consuls having too many privileges in some respects, & too little power in others. It was observable that this diversity of opinions prevailed chiefly among the members who had come in since the Convention had been passed in Congress; the members originally present adhering to the views which then governed them. The subject was finally postponed; 8 States only being represented, & 9 being requisite for such a question. Even to have suspended the convention after it had been proposed to the Court of France & possibly acceded to would have been indecent and dishonorable; and at a juncture when G. B. was courting a commercial intimacy, to the probable uneasiness of France, of very mischevous tendency. But experience constantly teaches that new members of a public body do not feel the necessary respect or responsibility for the acts of their predecessors, and that a change of members & of circumstances often proves fatal to consistency and stability of public measures. Some conversation in private by the old members with the most judicious of the new in this instance has abated the fondness of the latter for innovations, and it is even problematical whether they will be again urged.
In the evening of this day the grand Committee met and agreed to meet again the succeeding evening for the purpose of a conference with the Superintendt. of Finance.
